Per Curiam.

We agree that respondent committed the disciplinary violations found by the board, but modify its recommendation. Respondent is hereby publicly reprimanded, and we order that restitution be made consistent with the board’s opinion, but within sixty days of the date of this order. Failure to make restitution will result in respondent’s immediate suspension from the practice of law in Ohio until such payment is made. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Wright, H. Brown and Resnick, JJ., concur.
Douglas, J., concurs in judgment only.